DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5, 6, 8, 9, 11-14, 16, 17, 19-23, drawn to a non-natural soluble construct that prevents or minimizes the binding of a FGF receptor (FGFR) or FGF23 to alpha-klotho, thus preventing FGFR activation.
Group II, claims 24-28, drawn to a soluble construct comprising a FGF23 polypeptide that binds to alpha-klotho more tightly than wild type FGF23 and elicits enhanced biological activity as compared to wild type FGF23. 
Group III, claims 29, 30-32, drawn to a construct that simultaneously binds to an exposed epitope on FGF23CT and an exposed epitope on alpha-Klotho in a FGF23CT-CT-alpha-klotho complex formation and eliciting enhanced biological activity as compared to wild type FGF-23
Group IV, claim 33, drawn to a construct comprising a FGF23 polypeptide fused to an alpha-klotho binder. 
Group V, claims 34-41, drawn to a method of treating an endocrine FGF-related disease/disorder in a mammal comprising administering a construct that modulates the interaction of FGF23 with alpha-Klotho. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The species of constructs: antibody OR nanobody OR recombinant protein OR small molecule (applies to claims 3 and 30).
The species of where the construct binds: (a) at least one amino acid residue of FGF23 that binds to alpha-klotho, thus preventing FGF23 binding to alpha-klotho OR (b) at least one amino acid residue of alpha-klotho that binds to FGF23, thus preventing alpha-klotho binding to FGF23 OR (c) at least one amino acid residue of alpha-klotho that binds to a FGFR, thus preventing alpha-klotho binding to the FGFR (applies to claim 6). 
The species of what the construct comprises: (a) a FGF23 polypeptide that is capable of binding to and sequestering alpha-klotho on the surface of a mammal’s cell OR (b) an alpha-klotho polypeptide that is capable of binding to and sequestering FGF23 OR  (c) an alpha-klotho polypeptide that is capable of binding to a FGFR (applies to claim 13). 

That is to say, Applicant shall elect 1 species from the species of constructs; elect 1 species form the species of where the construct binds and elect 1 species from the species of what the construct comprises. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 29. 
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of the species of constructs and the species of where the construct binds are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Antibodies, nanobodies, recombinant proteins and small molecules do not all share a common structure and the alternatives do not all belong to a recognized class of chemical compounds.
The chemical compounds of the species of what the construct comprises are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  The diverse activities are binding to and sequestering alpha-klotho, binding to and sequestering FGF23 and binding to a FGFR. 


Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a construct that prevents or minimizes the binding of a FGF receptor (FGFR) or FGF23 to alpha-klotho, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of MOHAMMADI et al. (US 20170226172; published Aug 10, 2017). 
MOHAMMADI et al. teach that FGF23 mediated regulation of both the phosphate and 1,25VitD pathways is dependent on signaling through FGF receptor (FGFR)/.alpha.-klotho complexes. FGF23 possesses poor binding affinity for FGF receptors (FGFRs) alone, but the presence of the co-receptor .alpha.-klotho converts FGF23 binding to high affinity, as exemplified by the conversion of a 648nM affinity between FGF23-FGFR1c to an affinity of 27nM for FGF23-FGFR1c/.alpha.klotho.  MOHAMMADI et al. teach that FGFRs are ubiquitously expressed in mammalian tissues,  but .alpha.Klotho expression is restricted to specific tissues and this limited expression pattern of alpha Klotho provides target organ specificity for FGF23 (para 0005).  MOHAMMADI et al. teach constructs that inhibit the interaction of FGF23 with an FGF receptor (FGFR)/ .alpha.-klotho (paras 0020 and 0082)(applies to claim 1). 
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is drawn to a non-natural soluble construct that prevents or minimizes the binding of a FGF receptor (FGFR) or FGF23 to alpha-klotho, thus preventing FGFR activation. Group II is drawn to a soluble construct comprising a CT and an exposed epitope on alpha-Klotho in a FGF23CT-alpha-Klotho complex, stabilizing the FGF23CT-alpha-klotho complex formation and eliciting enhanced biological activity as compared to wild type FGF-23. Group IV, is fused drawn to a construct comprising a FGF23 polypeptide fused to an alpha-klotho binder. The instant Groups are drawn to functionally and structurally diverse constructs and do not share the same technical feature. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/4/2022